OFFICE    OF   THE   AlTORNEY      GENERAL       OF TEXAS
                                      AUSTIN




Bonorrblo   Vi’. Loo O’Danirl
Governor of Taxar
Aurtin,   Tsrar
Dear Oovornor     OIDanlrl:

                                       eeoond   thir




             “1 have    been Info
      one Harry     Lacy was    giv
      murdet     by the is
      ty,  Texas,    and t,
      July   le. ) 1939.
      Bald Harry      Lao
      tion   in acoor
      Constitution
      oution    date                                    are also  been
      into-d      th                                   by the United


                                               d that on Ootober
                                            e writ or certiorari,
                                       rrstanding      that on Noor-
                                         re-eentenoed      and given
                                    l Dlstriot      Court or Pant-
                                the exeoutfon      date 8et for

                      e foregoing  information    I would like
                     or or not I hare the authority      under
      3ection   11, Artiole  4, Comtitution     or Texas, to
      grant Harry Laoy another thirty       (30) day 8tay of
      oxsoution.w

              The applicable     part O? Artiale  4,       Section    11,   Of
the Constitution    of Texas     (which was adopted        at  eleotion
Rovsmbber 3, 1936) roads:
Konorablr      :V. Lee OIDanlol,   Page 2



                 ‘The Covernor shall    have thr power to grant
           one reprfera  in any oapltal     oam ror a period
           not to exceed thirty (30) day8; , . ."
              As statad  in your latter,    you have already    exer-
cfeed the power siren you by thla constitutional         provision
to grant wone reprieve*.        The Laot that a petition    for writ
of Certiorari    has been denied by the Unltrd State8       supreme
Court in the aeantinm doe8 not conetituto         thir a dirrerent
“oapital   ease” rrom the      one in which you granted Harry Laoy
a thirty   (30) day atay of exoaution      on July 11, 1939.     It
is, thererom,      our opinion   that you do not have authority
to grant Harry Lacy another thirty        (30) day stay of exeou-
tion.
                                            Yours      very   truly

                                        ATTOl-NEY
                                                GD??RALOF 'TEXAS

                                        By (:signed)     V!alter R. Koch
                                                        Walter R. Koch
                                                               Assistant


AX’EOVXD      DEC. 12, 1939
(signed)      Gerald C. Mmn
AT’TORNEY     CZIERAL OF TEXAS
A PX Q?XD OPIXION COXITTEE
SY 9. Y. 3. CPAIR%N.